UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 15, 2007 FRONTIER FINANCIAL CORPORATION (Exact name of registrant as specified in its Charter) Washington000-1554091-1223535 (State or other jurisdiction(Commission(IRS employer of incorporation)File Number)identification No.) 332 SW Everett Mall Way, Everett, Washington98204 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(425) 514-0700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On August 15, 2007, the Board of Directors of the Corporation amended Article 6.1 of the Bylaws, “Form of Shares”, effective August 15, 2007.The Corporation has added language to allow shares of the Corporation to be issued in physical certificate or book entry format.Prior to the amendment, it was not clear that book entry format was permissible.The Amended and Restated Bylaws of Frontier Financial Corporation are attached hereto as Exhibit 3.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit 3.12003Restated Bylaws of Frontier Financial Corporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 15, 2007 FRONTIER FINANCIAL CORPORATION By: /s/ John J. Dickson John J. Dickson President & CEO
